                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

MIDSHIP PIPELINE COMPANY,                      )
LLC,                                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No. CIV-18-858-G
                                               )
TRACT NO. CN-0004.000, 1.504                   )
ACRES OF LAND, MORE OR LESS,                   )
PERMANENT EASEMENT IN                          )
CANADIAN COUNTY,                               )
OKLAHOMA, et al.,                              )
                                               )
       Defendants.                             )

                                          ORDER

       By its Order of August 30, 2019, the Court granted Plaintiff’s motion to appoint a

commission under Federal Rule of Civil Procedure 71.1(h)(2) and advised the parties of

the identities and qualifications of three prospective commissioners. The Court provided

instructions for an objection process, which included permitting the parties to examine the

prospective commissioners upon timely request. See Order of Aug. 30, 2019 (Doc. No.

657); Fed. R. Civ. P. 71.1(h)(2)(C).

       Upon receipt of Plaintiff’s request to examine the commissioners, the Court held an

examination hearing on September 26, 2019, at which counsel for Plaintiff and the Central

Defendants questioned each of the three prospective commissioners. The Court then

directed the parties to file objections to the prospective commissioners, if any, on or before

October 7, 2019. As no party has submitted objections within the time prescribed, the

Court formally appoints the commissioners as follows:
    (1) Ryan Leonard, Esq. (Chairperson),

    (2) Geren Steiner, Esq., and

    (3) James R. Minnix, CPA.

The commission “has the powers of a master under Rule 53(c),” and its “action and report

are determined by a majority” and are governed by the provisions of Rule 53(d), (e), and

(f). Fed. R. Civ. P. 71.1(h)(2)(D).

       In addition to appointing the commissioners, the Court bears the responsibility of

instructing the commissioners on the law. See United States v. Merz, 376 U.S. 192, 198

(1964). The instructions “should explain with some particularity the qualifications of

expert witnesses, the weight to be given other opinion evidence, competent evidence of

value, the best evidence of value, illustrative examples of severance damages, and the like.”

Id. Further, the instructions should include “the manner of the hearing and the method of

conducting it, of the right to view the property, and of the limited purpose of viewing,” as

well as “the kind of evidence that is inadmissible and the manner of ruling on it.” Id.

       To this end, the Court ORDERS that any party to this action may file proposed

instructions for the commission on or before October 30, 2019. In addition to the issues

outlined above, proposed instructions should address the compensation of the

commissioners. Objections to proposed instructions may be filed no later than November

6, 2019.1 Following its review of the proposed instructions and objections thereto, the



1
  As discussed at the September 26, 2019 examination hearing, Plaintiff and the Central
Defendants may submit joint proposed instructions that identify and explain any areas of
disagreement.

                                             2
Court will issue an order that instructs the commissioners and commences their activities

in this matter.

       IT IS SO ORDERED this 9th day of October, 2019.




                                           3
